MEMORANDUM **
Mohammad Butt-Zaheer, a native and citizen of Pakistan, petitions for review of the Board of Immigration Appeals’ (“BIA”) denial of his motion to reopen. We review the denial of a motion to reopen for abuse of discretion. Caruncho v. INS, 68 F.3d 356, 360 (9th Cir.1995). We deny the petition for review.
The BIA did not abuse its discretion in denying Butt-Zaheer’s motion to reopen. Even accepting Butt-Zaheer’s contentions as true, Butt-Zaheer did not offer any evidence with his motion which would warrant a grant of asylum or withholding of removal in light of the immigration judge’s adverse credibility determination. See Caruncho, 68 F.3d at 360-61 (stating that the BIA may deny a motion to reopen if the movant is not entitled to a grant of the relief sought).
Furthermore, we lack jurisdiction to review Butt-Zaheer’s claim of ineffective assistance of counsel because he did not present this claim to the BIA. See Ontiveros-Lopez v. INS, 213 F.3d 1121, 1124 (9th Cir.2000) (“We ... require an alien who argues ineffective assistance of counsel to *49exhaust his administrative remedies by first presenting the issue to the BIA.”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.